IN THE COURT OF CRIMINAL APPEALS
                             OF TEXAS
                              NOS. WR-82,039-01 AND WR-82,039-02


                          EX PARTE TREY BARTON SCOTT, Applicant


                   ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                 CAUSE NOS. 2022 AND 2023 IN THE 42ND DISTRICT COURT
                               FROM COLEMAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to two charges of

intoxication manslaughter in exchange for concurrent fourteen-year sentences. He did not appeal

his convictions.

        Applicant contends, among other things,1 that his trial counsel rendered ineffective

assistance because counsel failed to adequately investigate or obtain discovery before advising



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                      2

Applicant to plead guilty. Applicant alleges that counsel did not obtain rulings on discovery

motions, and did not obtain the maintenance and operational records of the Breathalyzer device used

in this case. Applicant also alleges that counsel did not determine whether the person who took

Applicant’s blood was qualified to do so or properly maintained a chain of custody for the evidence.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. Trial

counsel shall detail the steps taken in investigating, and in obtaining and reviewing discovery in this

case. Trial counsel shall also state what advice Applicant was given with respect to his options to

plead guilty or go to trial on the charges. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings as to whether Applicant’s

pleas of guilty were knowingly and voluntarily entered. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.
                                                                                                     3

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 24, 2014
Do not publish